Citation Nr: 1759395	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals, injury left postoperative lateral retinaculum release ("left knee disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this case currently rests with the RO in Jackson, Mississippi.

The Veteran withdrew his hearing request in a written statement dated January 2017.  See 38 C.F.R. § 20.704(d) (2017).    

The issue of entitlement to a temporary total evaluation for convalescence following November 2016 left knee surgery was raised by the Veteran in September 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not find that this claim is part and parcel of the increased rating appeal currently before the Board, as the regulations governing the two issues are separate and distinct.  Thus, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

(In the interest of clarity, the Board acknowledges that a September 2017 rating decision denied a previous claim for a temporary total evaluation stemming from a February 2015 surgery.  Thus, only the claim pertaining to the Veteran's November 2016 surgery requires adjudication at this time.) 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's claim.  

The Veteran's left knee disability was most recently assessed during VA examination in December 2015.  However, the Veteran subsequently underwent surgical intervention of septic knee in November 2016.  As such, the Board finds that a new VA examination is now warranted to properly assess the current severity of the Veteran's disability following the November 2016 surgery.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the December 2015 examination does not fully comport with these requirements, the new VA examination must be responsive to Correia and 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination to assess the current severity of his left knee disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's left knee disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left knee disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  Thereafter, readjudicate the matter on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







